SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Yashua Amen Shekhem’El Bey, pro se and in forma pauperis, appeals from an order entered by the United States District Court for the Southern District of New York (Sprizzo, J.), granting the defendants’ motions for summary judgment for all claims raised in the following two actions: El-Bey v. City of New York, Dkt. No. 01-7770 (“El-Bey I”) and El-Bey v. City of New York, Dkt. No. 01-0166 (“ElBey II”). We have considered all of plaintiffs contentions on this appeal. We affirm the judgment of the district court for substantially the reasons stated in Judge Sprizzo’s Memorandum and Order dated May 15, 2001.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.